Citation Nr: 1145484	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-07 092	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.  He died in July 1999.  The appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Roanoke, Virginia VA Regional Office.  In June 2011, the matter was remanded for additional development.  In August 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the Travel Board hearing the Appellant requested, and was granted, a 30 day abeyance period for the submission of additional evidence; such evidence was received in September 2011. 


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era, and by virtue of such service is presumed to have been exposed to herbicides.

2.  The Veteran died due to multiple myeloma.   

3.  Multiple myeloma is a listed disease associated with exposure to herbicides.  


CONCLUSION OF LAW

The Veteran's multiple myeloma is presumed to have been incurred in service, and service connection for the cause of his death is warranted.  38 U.S.C.A. §§ 1101, 1110, 1116, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (e), (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.  


Legal Criteria, Factual Background, and Analysis

The appellant contends that the Veteran served in Vietnam (and died of an Agent Orange presumptive illness).   

Dependency and Indemnity Compensation is warranted when a veteran dies due to a service connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §  3.312.  Service connection is warranted for disability due to disease or injury that was incurred or aggravated in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain diseases (among them multiple myeloma) may be service-connected on a presumptive basis (as due to exposure to herbicides) if manifested in a veteran who served in Vietnam during the Vietnam Era.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. § 3.309(e).  

The Veteran's death certificate shows that he died due to multiple myeloma.  That fact is not in dispute.  

The Veteran's DD 214 Form does not reflect that he served in Vietnam.  Consequently, his service in Vietnam (and the appellant's entitlement to consideration of the instant claim under 38 U.S.C.A. § 1116) must be corroborated by other means.  

The record showed that the Veteran served with an aircraft maintenance unit (314th Field Maintenance Squadron) in Taiwan from March 23, 1969 until his separation from service in June 1970.  The appellant has alleged that while stationed there the Veteran volunteered for, and served on, a TDY assignment in Vietnam.  The appellant testified compellingly at the Travel Board hearing that she was personally aware of the Veteran's service in Vietnam, as when she met him (in Taiwan) he told her he had just returned from his third period of TDY in Vietnam.  Her representative also provided sworn testimony that he served in the same unit as the Veteran.  While he could not attest to the Veteran's actual service in Vietnam, he could verify that it was the practice of the unit to send members on temporary assignment to Vietnam, and that most members of the unit eventually engaged in such service.  In the record there is a "buddy statement" from one of the Veteran's former fellow servicemen that provides similar information.

Regardless, in September 2011, the appellant submitted a copy of an Authorization for Temporary Duty showing that in November 1969 he was sent on a detail to Vietnam (to provide support for the 834 ADiv Det. 2), and authorizing travel by military aircraft from Taiwan to Vietnam.  Accordingly, it is conclusively established that the Veteran indeed served in Vietnam during the Vietnam era.  

In summary, the record shows that the Veteran served in Vietnam during the Vietnam Era and died due to a disease (multiple myeloma) which may be service connected on a presumptive basis as due to exposure to herbicides in Vietnam.  All of the requirements for establishing service connection for the cause of his death are met.  Service connection for the cause of his death is warranted.  



ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


